Citation Nr: 1453163	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Veteran contends that his bilateral hearing loss is related to active service.  He has indicated that he first experienced hearing loss during service, and has experienced progressively worse hearing since discharge from service.  See, e.g., letter from the Veteran received in January 2011.

The Veteran's service treatment records do not reference noise exposure or hearing loss.  Additionally, a service entrance examination shows no hearing loss for VA disability purposes.  The service treatment records do not contain a service discharge examination.  Nevertheless, the Veteran's DD Form 214 documents that he served during the Vietnam Era, that he was awarded the Vietnam Service Medal, and that he had a military occupational specialty (MOS) of shore party man.  The Veteran has indicated that his duties as a shore party man involved contact with helicopters, both in the air and on the ground, and combat conditions, including exposure to gunfire noise, artillery fire noise, and air support noise.  The Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service, particularly in light of his MOS as a shore party man.  Therefore, the Board finds that the evidence establishes that the Veteran was exposed to acoustic trauma during service, even though there is no official record of such incurrence during service.  See 38 U.S.C.A. § 1154(b).

The Veteran was afforded a VA audiological examination in May 2010.  Audiometric testing at the May 2010 VA examination revealed that the Veteran had a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The May 2010 VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  Thus, there is evidence of a current bilateral hearing loss disability for service connection purposes.  The question remaining for consideration, therefore, is whether the Veteran's current bilateral hearing loss disability is related to the in-service noise exposure.

At the May 2010 VA examination, the Veteran reported in-service exposure to noise from gunfire, helicopters, mortars, and ammunition, all without hearing protection.  The Veteran further reported that he had no post-service occupational or recreational noise exposure.  The VA examiner opined that the issue of whether the Veteran's current bilateral hearing loss is attributable to his active service cannot be resolved without resorting to mere speculation.  As rationale, the VA examiner noted that the service treatment records are silent for any complaint of hearing loss.  The VA examiner also noted that a report on military noise exposure from the Institute of Medicine concluded that it is nearly impossible to determine whether hearing loss later in life is the result of noise exposure during military service if there is no documentation regarding hearing loss at discharge.  Notably, the VA examiner did not rule out the possibility that the Veteran's noise exposure during service could result in the Veteran's hearing loss.  In addition, the opinion requested of the VA examiner was "Is it as likely as not that the claimed condition is the same as or is the result of the [motor vehicle accident] shown during active duty."  See May 2010 VA examination report.  Accordingly, it appears that the VA examiner was asked to limit the scope of inquiry to whether the Veteran's current bilateral hearing loss is related to the Veteran's in-service motor vehicle accident.  Thus, the probative value of the opinion is called into question, as it is unclear whether the VA examiner adequately considered the Veteran's in-service noise exposure.

The Board notes that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran has provided credible statements describing in-service noise exposure.  In addition, he has consistently reported onset of hearing loss during service and increasingly worse hearing since service despite an absence of post-service occupational and recreational noise exposure.  The Veteran is competent to testify as to hearing difficulty, as doing so requires only personal knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his bilateral hearing loss to be credible, and accords them significant evidentiary weight.  The Veteran's credible statements, combined with other evidence regarding his disabilities, are sufficient to outweigh the May 2010 VA examiner's opinion.

At the very least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure.  Resolving the doubt in the Veteran's favor, the Board finds that the bilateral hearing loss disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


